Title: From George Washington to Philip Richard Fendall, 22 October 1788
From: Washington, George
To: Fendall, Philip Richard



Dear Sir,
Mount Vernon October 22d 1788

If my Ears did not deceive me the day I dined with you, a difficulty was mentioned in obtaining asses Milk for Mrs Fendall. One of my imported Jennies suckles a colt got by the Spanish Jack which I would wean and send the mother of it up if you have any place in which she can be securely kept—being valuable and again with foal. The use of this Ass shall be much at the service of Mrs Fendall & shall feel happy in having it in my power to oblige her with the milk of it. I am &c.

Go: Washington

